Case 1:20-cv-01312-JPH-MPB Document 10 Filed 10/06/20 Page 1 of 2 PageID #: 15




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

PIERRE Q. PULLINS,                         )
                                           )
                         Plaintiff,        )
                                           )
                    v.                     )    No. 1:20-cv-01312-JPH-MPB
                                           )
INDIANAPOLIS STAR INC.,                    )
GANNETT INC.,                              )
                                           )
                         Defendants.       )

                            ORDER DISMISSING CASE

      On May 15, 2020, the Court ordered Plaintiff, Pierre Pullins, to show

cause by June 15, 2020 why this case should not be dismissed for lack of

subject matter jurisdiction. Dkt. 3. On Mr. Pullins's motions, dkt. 4, dkt. 6,

the show-cause deadline was extend to August 8, 2020, dkt. 7. Mr. Pullins did

not respond by that deadline but filed a third motion for extension of time on

August 24, 2020, dkt. 8, which was denied, dkt. 9. Because Mr. Pullins has

not shown a basis for this Court's jurisdiction, this case is DISMISSED

without prejudice for lack of jurisdiction. Final judgment shall issue by

separate entry.

SO ORDERED.

Date: 10/6/2020




                                       1
Case 1:20-cv-01312-JPH-MPB Document 10 Filed 10/06/20 Page 2 of 2 PageID #: 16




Distribution:

PIERRE Q. PULLINS
6120 Westlake Dr. N.
Apt. B
Indianapolis, IN 46224




                                      2
